Robinson, J.
(dissenting).- — I cannot agree to the interpretation of the mortgage in controversy, adopted in the opinion of the majority. It is not claimed that the mortgage was obtained by fraud, nor that it does not correctly represent the contract of the parties. Therefore its terms should be controlling. The opinion of the majority holds, correctly, as I think, that the stipulation in regard to the foreclosure of the mortgage “gave to the mortgagee the right to take actual possession of the mortgaged property at any time he elected to do so, whether the debt it was designed to secure was due or not,” but holds that it did not give him the right to sell the property before the maturity of the notes. The mortgage was given on the seventeenth day of March, 1898. The first note it secured was due October 1, 1893, and the second one a year later. Therefore, according to the rule of the opinion of the majority, the mortgagee might have taken possession of the mortgaged property in March, 1893, and held it at the cost of the mortgagors more than a year and ■ a half before selling it. The mortgaged property consisted of five horses, one set of harness, and crops to be raised in the years 1893 and 1894. Only four horses are in controversy, and their respective values are stated in the petition to be one hundred and twenty-five dollars, one hundred and fifteen dollars, thirty dollars, *567and twenty-five dollars. A condition which, would permit the mortgagee to deprive the mortgagor of the use of such property for a year and a half, and charge him the reasonable cost of keeping it during all that time, is, on the face of it, so unreasonable, as to challenge investigation. It was well said in Robinson v. Gray, 90 Iowa, 705 (57 N. W. Rep. 616), that: “The consequences of holding that there may be possession, but no sale, are apparent. If the mortgage in such case be upon live stock, and the debt has a long time to run before maturity, such a procedure would be ruinous to the security, and a loss to both parties.” So, in this case, to construe the mortgage to permit the mortgagee to take and hold the mortgaged property for a year and a half before selling it,would be to give him a power to harass the mortgagor and destroy the value of the mortgaged property by consuming it in the payment of costs, which he should not have unless clearly required by the terms of the contract. Such a contract could be made a mere instrument of oppression. The mortgage construed in Robinson v. Gray and in Wells v. Chapman, 59 Iowa, 660 (13 N. W. Rep. 841), authorized a sale of the property “to pay the amount due or to become due, as the case may be,” while the mortgage involved in this case authorized a sale-“to pay the debt.” In my opinion, these provisions are, in legal effect, precisely the same. The word “amount,” used in the first two, standing alone, is not the equivalent of the word “debt;” but the phrase “the amount due,” or “to become due,” as used, is the exact equivalent of the word “debt,” as used in the mortgage in controversy. The debt of that mortgage is represented by the two notes which it was given to secure, and had an existence from the time they were given. An obligation to pay a sum of money is none the less a debt because it is not due. Scott v. City of Davenport, 34 Iowa, 213. The true *568interpretation of the contract in question appears to me to be as follows: Payment of the notes, according to their tenor, would have made the mortgage void,but the mortgagee was not obliged to wait for either note to mature. He could, at his option, take possession of and sell the property at any time, and make the notes payable at any time to the extent of the amount realized from the sale, if it did not exceed the sums due on them. While such a contract as that may be improvident, yet it appears to be much less objectionable than the one which the opinion of the majority holds was made. The interpretation for which I contend appears to me to be fully sustained by the cases of Robinson v. Gray, and Wells v. Chapman, supra. See, also, Richardson v. Coffman, 87 Iowa, 124 (54 N. W. Rep. 856); Cole v. Shaw (Mich.) 61 N. W. Rep. 869. It is true that the case of Bank v. Taylor, 67 Iowa, 572 (25 N. W. Rep. 810), may be regarded as authority for a different conclusion, but it appears to me to be in conflict with Wells v. Chapman, supra, and to have been overruled in effect by Robinson v. Gray, supra, and to be in violation of well established rules of interpretation. True, the last-named case does not overrule the Taylor Case in terms, and it refers to some verbal differences between the instruments construed in the two cases, but the rule of the Taylor Case was not approved, and it was referred to in terms which may well be regarded as implying doubt as to its correctness. The interpretation for which I contend, appears to me to be required by the language of the mortgage in question, and to be much more reasonable and beneficent than the other. Its practical operation, in most cases, would secure a larger amount from the sale of the mortgaged property, to apply on the mortgage debt than would be obtained under the rule of the majority. A.n honest mortgagee may find it necessary to *569take possession of the property pledged as security to preserve it from waste, or wrongful conversion, by the mortgagor, yet under the rule of the majority opinion he may be compelled to keep it until the cost of maintenance has consumed a large share, if not all, of its value, and to that extent all parties in interest be deprived of benefit from it. My opinion is that the district court erred in its charge to the jury, and that the judgment should be reversed.